                                          Case 4:20-cv-01900-PJH Document 11 Filed 06/16/20 Page 1 of 3




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     LATWAHN J. MCELROY,                             Case No. 20-cv-01900-PJH
                                                       Plaintiff,
                                   7
                                                                                         ORDER DENYING MOTION TO
                                                 v.                                      PROCEED IN FORMA PAUPERIS;
                                   8
                                                                                         DENYING MOTION TO APPOINT
                                   9     MAUREEN MCLEAN, et al.,                         COUNSEL; DENYING MOTION FOR A
                                                                                         TEMPORARY RESTRAINING ORDER
                                                       Defendants.
                                  10
                                                                                         Re: Dkt. Nos. 7, 9, 10
                                  11

                                  12
Northern District of California




                                              Plaintiff, a state prisoner, filed a pro se civil rights complaint under 42 U.S.C. §
 United States District Court




                                  13
                                       1983 and an application to proceed in forma pauperis. The court ordered plaintiff to show
                                  14   cause why this case should not be deemed three strikes barred and the application to
                                  15   proceed in forma pauperis denied pursuant to 28 U.S.C. § 1915(g). Plaintiff has filed a
                                  16   motion to appoint counsel and a motion for a temporary restraining order but has failed to
                                  17   address the order to show cause.
                                  18          Section 1915(g)
                                  19          Plaintiff does not contest that he has at least three strikes that were identified in
                                  20   the order to show cause or argue that he is in imminent danger of serious physical injury
                                  21   and should be permitted to proceed pursuant to 28 U.S.C. § 1915(g). The court has still
                                  22   reviewed the complaint and other filings to determine if plaintiff is in serious physical
                                  23   danger. The plain language of the imminent danger clause in § 1915(g) indicates that
                                  24   "imminent danger" is to be assessed at the time of filing of the complaint. See Andrews
                                  25   v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007).
                                  26          Plaintiff filed the complaint on March 11, 2020, while at RJ Donovan Correctional
                                  27   Facility. The allegations concern events that occurred at Pelican Bay State Prison in
                                  28   2015. Plaintiff alleges that defendants at the prison did not provide sufficient
                                          Case 4:20-cv-01900-PJH Document 11 Filed 06/16/20 Page 2 of 3




                                   1   accommodations for his disabilities and failed to properly treat his medical conditions.

                                   2   Plaintiff presents a few allegations regarding current medical problems, but they fail to

                                   3   demonstrate imminent danger of serious physical injury. Plaintiff’s motion to proceed in

                                   4   forma pauperis is denied.

                                   5          Motion to Appoint Counsel

                                   6          Plaintiff has filed a motion to appoint counsel. There is no constitutional right to

                                   7   counsel in a civil case, Lassiter v. Dep't of Social Services, 452 U.S. 18, 25 (1981), and

                                   8   although district courts may "request" that counsel represent a litigant who is proceeding

                                   9   in forma pauperis, as plaintiff is here, see 28 U.S.C. § 1915(e)(1), that does not give the

                                  10   courts the power to make "coercive appointments of counsel." Mallard v. United States

                                  11   Dist. Court, 490 U.S. 296, 310 (1989).

                                  12          The Ninth Circuit has held that a district court may ask counsel to represent an
Northern District of California
 United States District Court




                                  13   indigent litigant only in "exceptional circumstances," the determination of which requires

                                  14   an evaluation of both (1) the likelihood of success on the merits and (2) the ability of the

                                  15   plaintiff to articulate his claims pro se in light of the complexity of the legal issues

                                  16   involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Plaintiff has presented

                                  17   his claims adequately, and the issues are not complex.

                                  18          Temporary Restraining Order

                                  19          A temporary restraining order preserves the status quo and prevents irreparable

                                  20   harm until a hearing can be held on a preliminary injunction application. See Granny Goose

                                  21   Foods, Inc. v. Brotherhood of Teamsters & Auto Truck Drivers, 415 U.S. 423, 439 (1974).

                                  22   A temporary restraining order is an “extraordinary remedy” that the court should award only

                                  23   when a plaintiff makes a clear showing that he is entitled to such relief. See Winter v.

                                  24   Natural Res. Defense Council, Inc., 555 U.S. 7, 24 (2008). The standards for a temporary

                                  25   restraining order are the same as those for a preliminary injunction. See Stuhlbarg Int'l

                                  26   Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001). A

                                  27   plaintiff must demonstrate (1) a likelihood of success on the merits, (2) a likelihood of

                                  28   irreparable harm that will result if an injunction is not issued, (3) the balance of equities tips
                                                                                       2
                                          Case 4:20-cv-01900-PJH Document 11 Filed 06/16/20 Page 3 of 3




                                   1   in favor of the plaintiff, and (4) an injunction is in the public interest. See Winter, 555 U.S.

                                   2   at 20. The irreparable injury must be both likely and immediate. See id. at 22; Caribbean

                                   3   Marine Services Co., Inc. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988) (“A plaintiff must

                                   4   do more than merely allege imminent harm sufficient to establish standing; a plaintiff must

                                   5   demonstrate immediate threatened injury as a prerequisite to preliminary injunctive relief.”)

                                   6          In the motion for a TRO, plaintiff seeks for receive certain medical treatment and

                                   7   physical therapy, but he does not provide specific detail to meet the legal standards above.

                                   8   Even if he did provide sufficient detail, plaintiff is currently being held at North Kern State

                                   9   Prison and the defendants are at Pelican Bay State Prison. An injunction is binding only

                                  10   on parties to the action, their officers, agents, servants, employees and attorneys and those

                                  11   "in active concert or participation” with them. Fed. R. Civ. P. 65(d). In order to enforce an

                                  12   injunction against an entity, the district court must have personal jurisdiction over that
Northern District of California
 United States District Court




                                  13   entity. In re Estate of Ferdinand Marcos, 94 F.3d 539, 545 (9th Cir. 1996). The court

                                  14   should not issue an injunction that it cannot enforce. Id. Plaintiff has not identified any

                                  15   defendants in this case who could provide the relief he seeks. The motion is denied.

                                  16                                          CONCLUSION

                                  17          1.     Plaintiff’s motion to appoint counsel (Docket No. 9) and motion for a

                                  18   temporary restraining order (Docket No. 10) are DENIED.

                                  19          2.     Plaintiff’s motion to proceed in forma pauperis (Docket No. 7) is DENIED.

                                  20          3.     To proceed with this action, plaintiff must pay the full filing fee, four hundred

                                  21   dollars ($400), by July 15, 2020, or the case will be dismissed.

                                  22          IT IS SO ORDERED.

                                  23   Dated: June 16, 2020

                                  24

                                  25                                                               /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  26                                                             United States District Judge
                                  27

                                  28
                                                                                      3
